Exhibit 10.1
AMENDMENT NO. 4 AND CONSENT
to
CREDIT AND SECURITY AGREEMENT
and
OMNIBUS AMENDMENT TO CERTAIN OTHER LOAN DOCUMENTS
          This AMENDMENT NO. 4 AND CONSENT TO CREDIT AND SECURITY AGREEMENT AND
OMNIBUS AMENDMENT TO CERTAIN OTHER LOAN DOCUMENTS, made as of May 30, 2008 (this
“Amendment”), among HAWK CORPORATION, a Delaware corporation, FRICTION PRODUCTS
CO., an Ohio corporation, HAWK MOTORS, INC., a Delaware corporation, LOGAN METAL
STAMPINGS, INC., an Ohio corporation, QUARTER MASTER INDUSTRIES, INC., a
Delaware corporation, S.K. WELLMAN CORP., a Delaware corporation, S.K. WELLMAN
HOLDINGS, INC., a Delaware corporation, TEX RACING ENTERPRISES, INC., a Delaware
corporation, WELLMAN PRODUCTS GROUP, INC., an Ohio corporation, and WELLMAN
PRODUCTS, LLC, an Ohio limited liability company, each as a Borrower and
collectively as the Borrowers, the LENDERS listed on the signature pages of this
Agreement, KEYBANK NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent, and KEYBANK NATIONAL ASSOCIATION, a national banking
association, as LC Issuer,
WITNESSETH:
          WHEREAS, the Borrowers have been extended certain financial
accommodations pursuant to that certain Credit and Security Agreement, dated as
of November 1, 2004, as amended by that certain Amendment No. 1 to Credit and
Security Agreement, dated as of August 31, 2006, that certain Amendment No. 2
and Consent to Credit and Security Agreement and Omnibus Amendment to Certain
Other Loan Documents, dated as of February 1, 2007, and that certain Amendment
No. 3 to Credit and Security Agreement, dated as of October 9, 2007 (as so
amended, the “Credit Agreement”), among the Borrowers, certain other entities
that were formerly borrowers under the Credit Agreement, the Lenders, the
Administrative Agent, and the LC Issuer
          WHEREAS, the Borrower Representative has informed the Administrative
Agent that Hawk Corporation desires to sell all of the capital stock of Tex
Racing Enterprises, Inc. (the “Sale”);
          WHEREAS, the Borrowers have requested consent to the Sale and all
releases and amendments required pursuant to the Sale; and
          WHEREAS, the Lenders which are signatories hereto constitute all of
the Lenders for the purposes of amending the Credit Agreement pursuant to
Section 19.1 thereof;

 



--------------------------------------------------------------------------------



 



          NOW THEREFORE, in consideration of the mutual promises and agreements
contained herein and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Borrowers, the Administrative
Agent, the Lenders and the LC Issuer do hereby agree as follows:
Section 1. DEFINED TERMS.
          Each defined term used herein and not otherwise defined herein shall
have the meaning ascribed to such term in the Credit Agreement.
Section 2 CONSENT.
          2.1 Consents. In accordance with Section 19.1 of the Credit Agreement,
the Required Lenders hereby consent to:
     (a) the transactions contemplated in that certain Stock Purchase Agreement
dated as of May 30, 2008 (the “Purchase Agreement”), among Hawk Corporation, as
Seller (the “Seller”), Leonard C. Long, a resident of the State of Pennsylvania,
as Buyer (the “Buyer”), and Long’s Machine & Tool, Inc., a Pennsylvania
corporation owned and controlled by the Buyer, as Guarantor (the “Guarantor”),
including the sale or other disposition of Tex Racing Enterprises, Inc. (the
“Sold Subsidiary”); and
     (b) the release of the Liens of the Administrative Agent for the benefit of
the Lenders on (i) the stock or other equity interests of the Sold Subsidiary
and (ii) all of the real and personal property and assets of the Sold Subsidiary
which is being acquired by the Buyer pursuant to the terms of the Purchase
Agreement.
Section 3 AMENDMENTS TO THE CREDIT AGREEMENT:
          3.1 Omnibus Amendment to Credit Agreement and Certain Other Loan
Documents. All references to the Sold Subsidiary in the recitals or signature
pages of the Credit Agreement shall be deleted and the Sold Subsidiary shall no
longer be party to such documents.
          3.2 Amendment to Annex II to the Credit Agreement. Annex II to the
Credit Agreement is hereby amended by deleting the existing definition of
“Borrowers” and replacing it with the following new definition:
     “Borrowers” means collectively, Hawk Corporation, a Delaware corporation,
Friction Products Co., an Ohio corporation, Hawk Motors, Inc., a Delaware
corporation, Logan Metal Stampings, Inc., an Ohio corporation, Quarter Master
Industries, Inc., a Delaware corporation, S.K. Wellman Corp., a Delaware
corporation, S.K. Wellman Holdings, Inc., a Delaware corporation, Wellman
Products Group, Inc., an Ohio corporation, and Wellman Products, LLC, an Ohio
limited liability company.
          3.3 Amendment to Annex IV to Credit Agreement. Annex IV to the Credit
Agreement is hereby amended by deleting the existing Annex IV and replacing it
with the Annex IV attached hereto as Exhibit I. In addition, within thirty
(30) days of the date of this Amendment, the Company shall deliver to the
Administrative Agent, any additional updates to

2



--------------------------------------------------------------------------------



 



such Disclosure Schedules, in form and substance satisfactory to the
Administrative Agent, provided, however, that the Borrowers understand that such
updates shall not be permitted to include additions to Schedules 11.3(a),
11.3(c), 11.3(d), 11.3(i), or 11.3(l).
Section 4 OMNIBUS AMENDMENTS TO CERTAIN OTHER LOAN DOCUMENTS:
          4.1 Omnibus Amendment to Certain Other Loan Documents. All references
to the Sold Subsidiary in the recitals or signature pages of the Notes, the
Collateral Assignment of Security Interest Patents and Patent Applications, the
Collateral Assignment of Security Interest in Trademarks and Licenses, the
Collateral Assignment of Security Interest in Copyrights, the Advertising
Permission Letter, the Blocked Account Control Letter, and the Acknowledgement
of Blocked Accounts is hereby deleted and the Sold Subsidiary shall no longer be
a party to such documents.
          4.2 Amendment to Certain Pledge and Security Agreements. The Pledge
and Security Agreement between Hawk Corporation and the Administrative Agent is
hereby amended to replace the respective Schedule I attached thereto with the
respective Schedule I attached hereto as Exhibit II.
          4.3 Termination of Certain Landlord Waivers. The Landlord Waiver
between Tex Racing Enterprises, Inc. and Lone Star Enterprises, Group, Inc., a
Delaware corporation, is herby terminated and released.
          4.4 Termination of Certain Limited License Agreements. The Limited
License Agreement between Tex Racing Enterprises, Inc. and the Administrative
Agent is hereby terminated and released.
          4.5 Amendment to Certain Collateral Assignments of Security Interest
in Trademarks and Licenses. The Collateral Assignment of Security Interest in
Trademarks and Licenses by and among the Borrowers and the Administrative Agent
is hereby amended to replace the respective Exhibit A with the respective
Exhibit A attached hereto as Exhibit III.
          4.6 Amendment to Blocked Account Control Agreement. The Blocked
Account Control Agreement by and among the Borrowers, the Administrative Agent,
and JPMorgan Chase Bank, to the extent not already terminated, is hereby
terminated.
          4.7 Amendment to Acknowledgement of Blocked Accounts. The
Acknowledgement of Blocked Accounts by and among the Borrowers, the
Administrative Agent, and KeyBank National Association, as the Bank is hereby
amended to replace the respective Schedule I with Schedule I attached hereto as
Exhibit IV.
Section 5 REPRESENTATIONS AND WARRANTIES.
          The Borrower hereby represents and warrants to the Lenders, the
Administrative Agent and the LC Issuer as follows:

3



--------------------------------------------------------------------------------



 



          5.1 The Amendment. This Amendment has been duly and validly executed
by an authorized executive officer of the Borrowers and constitutes the legal,
valid and binding obligation of the Borrowers enforceable against the Borrowers
in accordance with its terms. The Credit Agreement, as amended by this
Amendment, remains in full force and effect and remains the valid and binding
obligation of the Borrowers enforceable against the Borrowers in accordance with
its terms. Each Borrower hereby ratifies and confirms the Credit Agreement as
amended by this Amendment.
          5.2 Nonwaiver. Except as expressly set forth herein, the execution,
the execution, delivery, performance and effectiveness of this Amendment shall
not operate nor be deemed to be nor construed as a waiver (i) of any right,
power or remedy of the Lenders or the Administrative Agent under the Credit
Agreement or any other Loan Document, or (ii) of any term, provision,
representation, warranty or covenant contained in the Credit Agreement or any
other documentation executed in connection therewith. Further, none of the
provisions of this Amendment shall constitute, be deemed to be or construed as,
a waiver of any Potential Default or Event of Default under the Credit
Agreement, as amended by this Amendment.
          5.3 Reference to and Effect on the Credit Agreement. Upon the
Effectiveness of this Amendment, each reference in the Credit Agreement amended
hereby to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import shall mean and be a reference to the Credit Agreement, as amended by the
prior amendments thereto and this Amendment and each reference to the Credit
Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Credit Agreement shall mean and be a reference
to the Credit Agreement, as amended by the prior amendments thereto and this
Amendment.
Section 6 CONDITIONS PRECEDENT TO EFFECTIVENESS
The effectiveness of this Amendment is subject to the condition precedent that:
     6.1 Amendment No. 4 and Consent to Credit and Security Agreement. The
Administrative Agent shall have received an original counterpart of this
Amendment No. 4 and Consent to Credit and Security Agreement, executed and
delivered by a duly authorized officer of each Borrower, the Lenders and the LC
Issuer.
     6.2 Release Agreement. The Administrative Agent shall have received an
original counterpart of that certain Release Agreement, dated as of even date
herewith, executed and delivered by a duly authorized officer of each Borrower
which shall exist after the consummation of Sale and the Sold Subsidiary.
Section 7 CONDITIONS SUBSEQUENT TO EFFECTIVENESS
The effectiveness of this Amendment is subject to the condition subsequent that:
     7.1 Consummation of the Sale. The Administrative Agent shall have received
written evidence in the form of a Borrower Certificate stating that the Sale has
been consummated pursuant to the terms of the Purchase Agreement and certifying
a true and complete copy of the Purchase Agreement. In the event that the Sale
is not consummated on or before June 6, 2008, this Amendment shall be of no
further force and effect.

4



--------------------------------------------------------------------------------



 



     7.2 Update of Annex IV Disclosure Schedule. The Administrative Agent shall
have received, on or before June 30, 2008, an updated Annex IV — Disclosure
Schedule to the Credit and Security Agreement in accordance with Section 3.3 of
this Amendment, to reflect any changes other than those resulting from the sale
of the Sold Subsidiary pursuant to the Purchase Agreement.
     Section 8 MISCELLANEOUS.
          8.1 Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Ohio with out giving effect to the
conflict of laws rules thereof.
          8.2 Severability. In the event any provision of this Amendment should
be invalid, the validity of the other provisions hereof and of the Credit
Agreement shall not be affected thereby.
          8.3 Counterparts. This Amendment may be executed in one or more
counterparts, each of which, when taken together, shall constitute but one and
the same agreement.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers, the Administrative Agent, the Lenders
and the LC Issuer have caused this Amendment No. 4 and Consent to Credit and
Security Agreement to be duly executed by their respective officers or agents
thereunto duly authorized as of the date first written above.

              BORROWERS
 
            HAWK CORPORATION
 
            /s/ Joseph J. Levanduski      
 
  By:   Joseph J. Levanduski
 
       
 
  Its:   Vice President — Chief Financial Officer
 
       
 
            FRICTION PRODUCTS CO.
 
            /s/ Joseph J. Levanduski      
 
  By:   Joseph J. Levanduski
 
       
 
  Its:   Vice President — Chief Financial Officer
 
       
 
            HAWK MOTORS, INC.
 
            /s/ Joseph J. Levanduski      
 
  By:   Joseph J. Levanduski
 
       
 
  Its:   Vice President — Chief Financial Officer
 
       
 
            LOGAN METAL STAMPINGS, INC.
 
            /s/ Joseph J. Levanduski      
 
  By:   Joseph J. Levanduski
 
       
 
  Its:   Vice President — Chief Financial Officer
 
       
 
            QUARTER MASTER INDUSTRIES, INC.
 
            /s/ Joseph J. Levanduski      
 
  By:   Joseph J. Levanduski
 
       
 
  Its:   Vice President — Chief Financial Officer
 
       
 
            S.K. WELLMAN CORP.
 
            /s/ Joseph J. Levanduski      
 
  By:   Joseph J. Levanduski
 
       
 
  Its:   Vice President — Chief Financial Officer
 
       

6



--------------------------------------------------------------------------------



 



              S.K. WELLMAN HOLDINGS, INC.
 
            /s/ Joseph J. Levanduski      
 
  By:   Joseph J. Levanduski
 
       
 
  Its:   Vice President — Chief Financial Officer
 
       
 
            WELLMAN PRODUCTS GROUP, INC.
 
            /s/ Joseph J. Levanduski      
 
  By:   Joseph J. Levanduski
 
       
 
  Its:   Vice President — Chief Financial Officer
 
       
 
            WELLMAN PRODUCTS, LLC
 
       
 
  By:   Wellman Products Group, Inc., its sole member
 
            /s/ Joseph J. Levanduski      
 
  By:   Joseph J. Levanduski
 
       
 
  Its:   Vice President — Chief Financial Officer
 
       

7



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT
 
            KEYBANK NATIONAL ASSOCIATION     as a Administrative Agent
 
            /s/ John P. Dunn      
 
  By:   John P. Dunn
 
       
 
  Its:   Vice President
 
       
 
            LENDERS
 
            KEYBANK NATIONAL ASSOCIATION     as a Lender
 
            /s/ John P. Dunn      
 
  By:   John P. Dunn
 
       
 
  Its:   Vice President
 
       
 
            LC ISSUER
 
            KEYBANK NATIONAL ASSOCIATION     as LC Issuer
 
            /s/ John P. Dunn      
 
  By:   John P. Dunn
 
       
 
  Its:   Vice President
 
       

8



--------------------------------------------------------------------------------



 



EXHIBIT I
ANNEX IV
TO
CREDIT AND SECURITY AGREEMENT
[see attached]

9



--------------------------------------------------------------------------------



 



EXHIBIT II
SCHEDULE I
TO
PLEDGE AND SECURITY AGREEMENT
HAWK CORPORATION

              Stock Issuer   Number of Shares   Class of Stock   Certificate
No(s).
 
           
Quarter Master Industries, Inc.
  100   common   1
 
           
Wellman Products Group, Inc.
  100   common   1
 
           

10



--------------------------------------------------------------------------------



 



EXHIBIT III
EXHIBIT A
TO
LIMITED LICENSE AGREEMENT
HAWK CORPORATION TRADEMARKS

          Mark   Status    
 
       
“WELLMAN FRICTION PRODUCTS”
  Filed   7/15/96
App. No. 75/137897
  Issued   7/28/98
Reg. No. 2,176,037
  Sec. 8   7/22/04
 
       
“WELLMAN FRICTION PRODUCTS”
  Filed   4/9/97
App. No. 75/271649
  Issued   10/27/98
Reg. No. 2,199,455
  Sec. 8   7/22/04
 
       
“HAWK BRAKE”
  Filed   9/18/98
App. No. 75/556527
  Issued   3/28/00
Reg. No. 2,334,809
       
 
       
HAWK (design)
  Filed   10/1/98
App. No. 75/563232
  Issued   3/21/00
Reg. No. 2,331,451
       
 
       
“HAWK PERFORMANCE”
  Filed   9/18/98
App. No 75/556526
  Issued   1/2/01
Reg. No. 2,418,088
       

11



--------------------------------------------------------------------------------



 



         
“WELLMAN PRODUCTS GROUP”
  Filed   1/18/02
App. No. 76/359881
  Issued   7/13/04
Reg. No. 2,863,241
       

S. K. WELLMAN CORP. TRADEMARKS

         
“FERAMIC”
  Filed   6/6/56
App. No. 72/009757
  Issued   2/26/57
Reg. No. 0642082
  Renewed   12/9/97
 
       
“VELVETOUCH FERAMIC”
  Filed   3/12/56
App. No. 72/004410
  Issued   10/2/56
Reg. No. 0635202
  Renewed   11/4/97
 
       
“VELVETOUCH”
  Filed   7/14/44
App. No. 71/472265
  Issued   1/16/45
Reg. No. 0411420
  Renewed   1/16/85
 
       
“VELVETOUCH”
  Filed   1/2/32
App. No. 71/322663
  Issued   9/26/33
Reg. No. 0306579
  Renewed   9/7/93
 
       
“FIBERTUFF”
  Filed   9/28/89
App. No. 73/829193
  Issued   10/23/90
Reg. No. 1618791
       

12



--------------------------------------------------------------------------------



 



         
“VELVETOUCH ORGANIK”
  Filed   6/17/63
App. No. 72/171208
  Issued   3/31/64
Reg. No. 0767578
  Renewed   3/31/84
 
       
“VELVETOUCH METALIK”
  Filed   6/6/56
App. No. 72/009757
  Issued   2/26/57
Reg. No. 0642082
  Renewed   12/9/97

HAWK MOTORS, INC. TRADEMARKS

         
“HAWK MOTORS’
  Filed   2/22/01
App. No. 76/214137
  Issued   10/8/02
Reg. No. 2,633,043
       

QUARTER MASTER INDUSTRIES, INC. TRADEMARKS

         
“QUARTER MASTER”
  Filed   10/01/02
App. No. 76/319704
  Issued   12/10/02
Reg. No. 2,658,830
       
 
       
“QUARTER MASTER” (design)
  Filed   10/01/02
App. No. 76/319705
  Issued   11/19/02
Reg. No. 2,651,689
       

13



--------------------------------------------------------------------------------



 



EXHIBIT IV
SCHEDULE I
TO
ACKNOWLEDGEMENT OF BLOCKED ACCOUNTS
BLOCKED ACCOUNTS AND LOCKBOXES

              Company   Lockbox   Deposit Account
 
           
Hawk Corporation
  None     XXXXXXXXXXXX  
 
           
Quarter Master Industries, Inc.
  P.O. Box 712310     XXXXXXXXXXXX  
 
  Cincinnati, Ohio 45271        
 
           
S.K. Wellman Corp.
  P.O. Box 74261     XXXXXXXXXXXX  
 
  Cleveland, Ohio 44194        

14